Case 2:20-cv-04571-DMG-MRW Document 20-4 Filed 07/08/20 Page 1 of 2 Page ID #:100




       1
       2
       3
       4
       5
       6
       7
       8
                           UNITED STATES DISTRICT COURT
       9                  CENTRAL DISTRICT OF CALIFORNIA
      10                     (Western Division - Los Angeles)
      11
      12
      13
      14
                                                        CASE NO.: 2:20-cv-04571-DMG-
      15                                                MRW
      16
                                                        The Honorable Dolly M. Gee
      17
      18    Anthony Bouyer                              [PROPOSED] ORDER ON
      19              Plaintiff,                        MOTION TO DISMISS [FRCP 12
                         vs.                            (b)1]
      20
            Sam Mushmel; Rajaa Mushmel
      21             Defendants.                        Hearing Date: 8/14/2020
      22                                                Time: 9:30 AM

      23
      24
      25
      26
      27
      28
                      ORDER ON [PROPOSED] ORDER ON MOTION TO DISMISS [FRCP 12(b)1] - Page 1 -
Case 2:20-cv-04571-DMG-MRW Document 20-4 Filed 07/08/20 Page 2 of 2 Page ID #:101




       1                                [PROPOSED] ORDER ON
       2                            MOTION TO DISMISS [FRCP 12(b)1]
       3
                The Motion to Dismiss filed by Defendants Sam Mushmel; Rajaa
       4
       5     Mushmel in this matter came on regularly for hearing before this Court.
       6        Having considered the moving and opposition papers, arguments, and all
       7     other matter presented to this Court, the Court finds that Plaintiff has failed
       8     to allege sufficient facts establishing standing as required by Chapman v.
       9     Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 955 (9th Cir. 2009) for the
      10
             Plaintiff’s claim under the Americans with Disabilities Act.
      11
                IT IS HEREBY ORDERED that the DEFENDANTS' Motion to Dismiss
      12
             is GRANTED / DENIED, and the Complaint is hereby DISMISSED [with]
      13
             [without] prejudice.
      14
      15
                Plaintiff and Defendants are ORDERED to visit the Site, with all counsel

      16     present, no later than __________________ , to have Plaintiff demonstrate
      17     the substance of his claim. The parties shall then file a Report, no later than
      18     __________________ .
      19        IT IS FURTHER ORDERED that because Plaintiff’s remaining claim
      20     concerns issues of state law only, this Court DECLINES to exercise
      21     jurisdiction over such claim.
      22
                IT IS SO ORDERED
      23
                Dated: ___________
      24                                         ____________________________________
      25                                                               Hon. Dolly M. Gee
                                                               United States District Court
      26
      27
                                                                                               .
      28

      2060                       ORDER ON MOTION TO DISMISS [FRCP 12(b)1] - Page 2 -
